Exhibit 10.2 NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. IN ACCORDANCE WITH A CERTAIN SUBORDINATION AGREEMENT BY AND AMONG TAGLICH BROTHERS, INC., AS AGENT FOR THE HOLDER (THE “AGENT”), THE COMPANY AND THE SENIOR LENDER, THE HOLDER HAS SUBORDINATED THE INDEBTEDNESS OWED TO HOLDER UNDER THIS NOTE AND ANY SECURITY INTEREST OR LIEN THAT AGENT, ON BEHALF OF HOLDER, MAY HAVE IN ANY PROPERTY OF THE COMPANY TO THE INDEBTEDNESS OF COMPANY OWED TO THE SENIOR LENDER, AND TO THE SECURITY INTEREST OF THE SENIOR LENDER IN ALL ASSETS OF THE COMPANY, NOTWITHSTANDING THE RESPECTIVE DATES OF ATTACHMENT OR PERFECTION OF THE SECURITY INTEREST OF THE AGENT AND THE SENIOR LENDER. Original Issue Date: September 30 , Original Conversion Price (subject to adjustment herein): $1.30 $ 10% SECURED SUBORDINATED CONVERTIBLE NOTE DUE September 30, 2016 THIS 10% SUBORDINATED SECURED CONVERTIBLE NOTE is one of a series of duly authorized and validly issued 10% Subordinated Secured Convertible Notes of Bridgeline Digital, Inc., a Delaware corporation, (the “ Company ”), having its principal place of business at 80 Blanchard Rd, Burlington, MA 01803, designated as its 10% Secured Subordinated Convertible Note due September 30, 2016 (this Note, the “ Note ” and, collectively with the other Notes of such series, the “ Notes ”). FOR VALUE RECEIVED, the Company promises to pay to or its registered assigns (the “ Holder ”), or shall have paid pursuant to the terms hereunder, the principal sum of $ on September 30, 2016 (the “ Maturity Date ”) or such earlier date as this Note is required or permitted to be repaid as provided hereunder, and to pay interest to the Holder on the aggregate unconverted and then outstanding principal amount of this Note in accordance with the provisions hereof. This Note is subject to the following additional provisions: Section 1
